           Case 18-12635-LSS         Doc 46    Filed 11/19/18     Page 1 of 2
                IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE DISTRICT OF DELAWARE
IN RE:

 DAVID’S BRIDAL, INC., et al                     §                 CASE NO. 18-12635
                                                 §                       (Chapter 11)

 NOTICE OF APPEARANCE AND REQUEST FOR SERVICE OF PAPERS
        Please take notice that pursuant to § 1109(b) of the United States Bankruptcy Code,
if applicable, and Rules 2002 and 9010(b) of the Bankruptcy Rules, the undersigned
counsel requests that all notices given or required to be given in this case and all other
pleadings and notices of all matters of which notice is required or permitted to be given
under the Bankruptcy Code, Bankruptcy Rules and Local Bankruptcy Rules with respect
to the administration of this case be given to and served upon the following:
      LUBBOCK CENTRAL APPRAISAL DISTRICT

                      c/o LAURA J. MONROE
                      Perdue, Brandon, Fielder, Collins & Mott, L.L.P.
                      P.O. Box 817
                      LUBBOCK, TX 79408
                      (806) 744-5091
                      (806) 744-9953 FAX
                      lmbkr@pbfcm.com
        Please take further notice that pursuant to § 1109(b) of the United States
Bankruptcy Code, if applicable, the foregoing request includes the notices and papers
referred to in Rule 2002 of the Bankruptcy Rules and also includes, without limitation, any
plan of reorganization and objections thereto, notices of any orders, pleading, motions,
applications, complaints, demands, hearings, requests or petitions, disclosure statements,
answering or reply papers, memoranda and briefs in support of any of the foregoing and
any other document brought before this Court with respect to these proceedings, whether
formal or informal, whether written or oral, and whether transmitted or conveyed by mail,
delivery, telephone, telegraph, telex or otherwise.
                                                     Respectfully Submitted,
                                                     PERDUE, BRANDON, FIELDER,
                                                     COLLINS & MOTT, L.L.P.
                                                     P.O. Box 817
                                                     LUBBOCK, TX 79408
                                                     (806) 744-5091
                                                     (806) 744-9953
                                                     Attorney for Claimants
                                                     By:   /s/LAURA J. MONROE
                                                        LAURA J. MONROE
                                                        Bar No: 14272300




NOTICE OF APPEARANCE AND REQUEST FOR SERVICE OF PAPERS - 1
           Case 18-12635-LSS         Doc 46     Filed 11/19/18      Page 2 of 2
                             CERTIFICATE OF SERVICE

I LAURA J. MONROE do hereby certify that a true and correct copy of the above NOTICE
OF APPEARANCE AND REQUEST FOR SERVICE OF PAPERS, has been served upon
the parties listed on the Court’s ECF transmission list in this case via ECF e-notice, fax or
U.S. mail, on this 19th day of November, 2018.



                                                       /s LAURA J. MONROE
                                                       LAURA J. MONROE
                                                       Bar No: 14272300




NOTICE OF APPEARANCE AND REQUEST FOR SERVICE OF PAPERS - 2
